Opinion by
Mollison, J.
The vice president of the petitioning corporation testified that the entered value represented the price at which the merchandise was quoted by cable to him prior to purchase; that neither at the time of entry nor subsequently was he able to obtain any information from Cuba indicating any other value for the merchandise; and that such information as he was able to obtain supported the entered value. From the entire record the court held that entry of the merchandise at a less value than that returned upon final ap-praisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J., concurring